UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6768


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES BRANSON MAINOR, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:08-cr-00121-TDS-1)


Submitted:   December 20, 2011             Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Branson Mainor, Jr., Appellant Pro Se. Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Branson         Mainor,       Jr.,     seeks    to     appeal    the

district     court’s         order    accepting           the   magistrate      judge’s

recommendation to deny his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion, and has filed a motion to proceed in forma pauperis.                              We

deny Mainor’s motion to proceed in forma pauperis and dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely    filing    of   a    notice    of       appeal    in   a   civil   case     is    a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on February 8, 2011.           The notice of appeal was filed on June 6,

2011. *    Because Mainor failed to file a timely notice of appeal



      *
       Although Mainor’s notice of appeal was not filed in the
district court until June 7, 2011, Mainor’s notice of appeal was
postmarked on June 6, 2011. See Houston v. Lack, 487 U.S. 266,
276 (1988) (holding that a pro se prisoner’s notice of appeal is
(Continued)
                                             2
or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED




considered   filed  the   moment  it   is          delivered     to    prison
authorities for mailing to the court).



                                    3